Citation Nr: 1336450	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran was afforded a Board hearing, held by the undersigned Veterans Law Judge (VLJ), in September 2011.  A copy of the transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues on appeal must be remanded for further development.

While the Veteran's representative did not specifically request a new examination for these issues, the Board finds that the evidence of record is insufficient to properly rate the Veteran's PTSD and TDIU claims.  The Board notes that, at the time of the Veteran's most recent VA psychiatric examination in September 2008, memory loss was neither reported nor found on objective testing.  Decreased concentration was noted, however memory loss was not.  Further, while sleep impairment and nightmares were documented, there were no reports of violence associated with this, or any other PTSD symptom.  

However, during his Board hearing in September 2011, the Veteran testified that he experienced "a lot of memory loss."  He indicated that he would often start a task, and then forget what he was doing, or why he was there.   Further, he reported "a lot of road rage," noting that he has to be able to see around him at all times, thinking that "somebody wants to get me."  See Transcript, p. 4.  He further testified, as did his spouse, that he has beaten and choked her.  When the VLJ asked if this occurred when the Veteran was asleep, he first responded "No."  He stated that he had, in the past, beaten her.  He then testified that he began choking his spouse while he was asleep.  See Transcript, p. 10.  As such, the symptomatology reported by the Veteran in September 2011 appears to be significantly worse that reported in September 2008.  The Board also notes that the Veteran's persistent suicidal ideation is still there, as he reported the urge to drive his car off the side of the road, stopping only because of thoughts of his family.  See Transcript, p. 9.

In determining whether the Veteran is entitled to a TDIU rating, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b) (2013). 

Substantially-gainful employment must be reviewed in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991), Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975):

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

As noted, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities, particularly his PTSD, render him unemployable.  Therefore, the Board must address whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  However, in this case, the VA examinations of record are dated, in that the most recent examination was performed in 2008, and service connection has been granted for one disability, and severed for others, since that time.  

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded VA examinations to assess the severity of his service-connected disabilities in 2008.  As such, and because the Veteran has testified that the symptomatology associated with his PTSD is worse than reflected in the prior examination, the claims on appeal must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability on appeal, as well as to determine whether his service-connected disabilities result in a bar to substantially-gainful employment.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

The Veteran further testified in September 2011 that he received VA treatment for his PTSD approximately once per month.  See Transcript, p. 8.  However, the most recent VA treatment record within the Veteran's claims file, and the Virtual VA electronic records system, is dated  September 20, 2011.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, it should be determined whether additional VA outpatient treatment reports exist and, if so, those reports should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall determine whether any VA outpatient treatment reports are available, yet outstanding, from September 20, 201, through the present, and associate those records with the claims file.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  Following completion of the above, the RO/AMC shall schedule an additional VA mental disorders examination so as to assess the current severity of his PTSD.  

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of full-time employment.

Further, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with consideration of his education level, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD has precluded him from engaging in substantially-gainful employment.  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following completion of the above, the Veteran should be scheduled for an appropriate examination in order to determine whether it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities alone (to include consideration of bilateral hearing loss and tinnitus during the period in which service connection was in effect) have precluded him from engaging in substantially gainful employment.  The Veteran's age and nonservice-connected disabilities should not be considered in this regard.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completion of the above and undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If either issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

